Judgment unanimously affirmed. Memorandum: Defendant’s statements were voluntary and not, as defendant asserts, improperly induced by misleading police comments (People v Tarsia, 50 NY2d 1; People v Yerdon, 51 AD2d 875; People v Rittenhouse, 37 AD2d 866). Additionally, since defendant failed to raise a factual issue regarding a violation of his Miranda rights by the arresting officers, there was no burden on the People to produce those officers at the suppression hearing (cf. People v McGregor, 84 AD2d 610). (Appeal from judgment of Monroe County Court, Mark, J. — burglary, third degree, and other charges.) Present — Dillon, P. J., Callahan, Doerr, Denman and O’Donnell, JJ.